 NELSON ELECTRICNelson Electric, Gary C. Nelson,' Inc., and Gary C.Nelson Electric and International Brotherhood ofElectrical Workers, Local Union No. 669, AFL-CIO. Case 8-CA-11 183March 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn November 24, 1978, Administrative Law JudgeBenjamin Schlesinger issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, NelsonElectric and its alter egos, Gary C. Nelson Electricand Gary C. Nelson, Inc., Mechanicsburg, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:The Administrative Law Judge amended the complaint subsequent tothe hearing to include Gary C, Nelson Electric as a party Respondent2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibility un-less the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB544 (1950), enfd. 188 F.2d 362 3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findingsIThe Administrative Law Judge recommended the Respondents be or-dered to pay various employee benefit funds amounts, with interest, dueunder the applicable collective-bargaining agreements. Because the provi-sions of employee benefit fund agreements are variable and complex, theBoard does not provide at the adjudicatory stage of a proceeding for theaddition of interest at a fixed rate on unlawfully withheld fund payments,We leave to the compliance stage the question whether Respondent mustpay any additional amounts into the benefit funds in order to satisfy our"make-whole" remedy. These additional amounts may be determined, de-pending upon the circumstances of each case, by reference to provisions inthe documents governing the funds at issue and, where there are no govern-ing provisions, to evidence of any loss directly attributable to the unlawfulwithholding action, which might include the loss of return on investment ofthe portion of funds withheld, additional administrative costs, etc., but notcollateral losses. Merryweather Optical Co., 240 NLRB No. 169 (1979).1. Delete the words "with interest" from para-graph 2(c).2. Substitute the attached notice for that of theAdministrative Law Judge.APPEN DIXNOTICE To EMPL()YFESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct. We have been ordered to take certain steps tocorrect our violations and have been ordered to postthis notice.The National Labor Relations Act gives all em-ployees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from doing any or all of thesethings.WE WILL NOT refuse to recognize that NelsonElectric, Gary C. Nelson Electric, and Gary C.Nelson, Inc., are bound by the terms of a collec-tive-bargaining agreement, effective as of No-vember 1, 1976, by and between Western OhioChapter, National Electrical Contractors Associ-ation, and International Brotherhood of Electri-cal Workers, Local Union No. 669, AFL-CIO.and any subsequent agreement between the sameparties until the expiration date of such subse-quent agreement, during the term of which weshall have given timely written notice to termi-nate our authority to the Association to act onour behalf in collective-bargaining negotiations.WE WILL NOT refuse to recognize and bargainwith the Union as the representative for purposesof collective bargaining on behalf of the employ-ees in the following appropriate unit:All journeymen, wiremen, apprentices andforemen of members of the National ElectricalContractors Association, Western Ohio Chap-ter, and of the employers who have authorizedthis Association to bargain for them, engagedin electrical contracting, but excluding all of-fice clerical employees and professional em-ployees, guards and supervisors as defined inthe Act.241 NLRB No. 88545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WII.L NOT repudiate our obligations underthe said agreement entered into between the As-sociation and the Union, and any future agree-ments which are binding upon us, and WE WILLNOT refuse to comply with the terms and condi-tions thereof.WE WILL NOT in any other manner interferewith, restrain, or coerce you in your exercise ofany rights guaranteed by the Act.WE WILL bargain collectively with the Unionby acknowledging that Nelson Electric, Gary C.Nelson Electric, and Gary C. Nelson, Inc., arebound by the collective-bargaining agreement ef-fective November 1, 1976, by the Associationand the Union, and any later agreements, untiltheir expiration dates, provided that we have nottimely given written notice to the Associationterminating its authority to represent us; WEWILL recognize and comply with all terms andconditions of the said agreement or agreements;and WE WILL recognize the Union as the repre-sentative for purposes of collective bargaining onbehalf of the employees in the appropriate unitdescribed above for the terms of said agreements.WE WILL, jointly and severally, make whole allemployees in the appropriate unit defined abovefor any and all loss of wages and benefits theyincurred, together with interest, because of ourillegal refusal to recognize and abide by contrac-tual terms and conditions and our repudiation ofthe agreement with the Union, under which weare bound.WE WILL, jointly and severally, pay to the ap-propriate funds the health and welfare, pension,apprentice training, and other contributions re-quired to be paid by the collective-bargainingagreement or agreements by which we arebound.NELSON ELECTRIC, GARY C. NELSON ELEC-TRIC, AND GARY C. NELSON, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This case was heard before me in Urbana, Ohio, on August7, 1978. The unfair labor practice charge was filed by Inter-national Brotherhood of Electrical Workers, Local UnionNo. 669, AFL-CIO (Union), on July 18, 1977, and a com-plaint thereon issued on August 31, 1977, alleging that Nel-son Electric and Gary C. Nelson, Inc., constitute a singleintegrated business enterprise, that they were required tocomply with a certain collective bargaining agreementwhich was effective from November , 1976, through Octo-ber 31, 1978, and that they repudiated the agreement andwithdrew recognition of the Union, all in violation of Sec-tion 8(a)(1) and (5) of the Act.' The primary issues are:(I) Are the Respondents subject to the jurisdiction of theNational Labor Relations Board? (2) Are the Respondentsa single integrated business enterprise and are they alteregos of one another? (3) Are the Respondents required torecognize the Union, to bargain collectively with it, and tocomply with the subsisting collective bargaining agree-ment? As set forth below, I answer each of these questionsin the affirmative.In so doing, I have considered the entire record of theproceedings before me, including my observation of the de-meanor of the witnesses, and the briefs filed by the GeneralCounsel and the Respondents. Accordingly, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONRespondents deny that they transact sufficient businessaffecting interstate commerce to meet the Board's standardsfor asserting jurisdiction. I find, however, that Louella Nel-son and her husband, Gary C. Nelson, are, and have beenat all times material herein, under the circumstances setforth infra, individual proprietors doing business under thetrade name and style of Nelson Electric, with their princi-pal place of business at their home in Mechanicsburg, Ohio,where they engage in obtaining electrical contracting jobs. Ialso find that Gary C. Nelson engaged in the very samebusiness, at the same location, as the sole proprietor ofGary C. Nelson Electric. I further find that both Louellaand Gary C. Nelson are officers of Gary C. Nelson, Inc., acorporation wholly owned by Gary C. Nelson, duly orga-nized and existing by virtue of the laws of the State of Ohio,with its original principal office and place of business lo-cated at the Nelson home in Mechanicsburg, Ohio, where itis engaged in the same business.I further find that Nelson Electric, Gary C. Nelson Elec-tric, and Gary C. Nelson, Inc., are now and have been at alltimes material herein employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, basedon the following:I During the course of the hearing, it was revealed that between the datethat Nelson Electric allegedly ceased doing business and Gary C. Nelson,Inc., was incorporated, another related firm, Gary C. Nelson Electric, com-menced operations. No motion to amend the complaint was made during thehearing. However, General Counsel, in his brief, stated that the complaint"is hereby amended to include Gary C. Nelson Electric." Of course, underSection 102.17 of the Board's Rules and Regulations, once the hearingopened. General Counsel was not empowered as of right to amend the com-plaint. Accordingly, I treated his statement as a motion to amend and di-rected Respondents to show cause why the motion should not be granted.Respondents failed to file any opposition. Indeed, in their original brief sub-mitted to me, Respondents directed their attention to the propositions thatneither Gary C. Nelson Electric nor Gary C. Nelson, Inc., was a successoremployer or alter ego of Nelson Electric. Because Gary C. Nelson was pres-ent at all times of the hearing and testified at the hearing, and in light of myconclusion that he was an integral party to the operation of Nelson Electric,I find that he was at all times party to this proceeding and that all of hisrights were fully litigated as if he and Gary C. Nelson Electric were named aparty respondent. Accordingly, I grant the General Counsel's motion to addGary C. Nelson Electric as a party Respondent herein and as another com-ponent of the single integrated enterprise alleged in the complaint.546 NELSON El(I) Louella Nelson authorized on or about January 14.1975, the National Electrical Contractors Association,Western Ohio Chapter (NECA), to act as the collective-bargaining representative of Nelson Electric;(2) NECA is an organization consisting of contractor-members, one of the purposes of which is to enter into col-lective-bargaining negotiations with unions, such as theUnion herein, whose members are employed by contractor-members of NECA. on matters pertaining to wages, hours,and other terms and conditions of employment, and to ex-ecute such collective-bargaining agreements by, for, and onbehalf of said members of NECA and nonmembers whohave given it authorization to so act:(3) the members of NECA. either individually or collec-tively. and/or those employers which authorized NECA torepresent them for the purposes of collective bargaining, inthe course and conduct of their business operations, per-formed services valued in excess of $50,000 for other enter-prises which annually, in the course and conduct of theirbusiness, receive goods valued in excess of $50,000 directlyfrom points located outside the State of Ohio:(4) the members of NECA, either individually or collec-tively, and/or those employers which authorized NECA torepresent them for the purposes of collective bargaining arenow, and have been at all times material herein, employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act;2and(5) both Gary C. Nelson Electric and Gary C. Nelson,Inc. are alter egos of Nelson Electric and constitute a singleintegrated employer with Nelson Electric.II. THE LABOR ORGANIZATION INVOLVEDRespondents admit, and I find, that the Union is now.and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.Further. the Respondents admit, and I find, that at alltimes material herein,3and continuing to date, the Unionhas been, by virtue of Section 9(a) of the Act, and is now,the exclusive bargaining representative of all the employeesin the following unit, conceded to be an appropriate unitwithin the meaning of Section 9(b) of the Act. for the pur-pose of collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment:All journeymen, wiremen, apprentices and foremen ofmembers of the National Electrical Contractors Asso-ciation, Western Ohio Chapter, and of the employerswho have authorized this Association to bargain forthem, engaged in electrical contracting, but excludingall office clerical employees and professional employ-ees, guards and supervisors as defined in the Act.2The facts and conclusions set forth in subpars. ( I ). (2). (3). and (4) wereadmitted by Respondents.The complaint alleges that the Union has been the bargaining represent-ative "since on or about June 12. 1977. and continuing to date." The stipula-tion of the parties adopts that date. Upon review of the entire record. I canfind no relationship between that date and any of the evidence before me. Ifthe Union was, on June 12. 1977. the bargaining representative of the appro-priate unit stipulated to. then it was such a bargaining representative at alltimes material to the allegations of the complaint. In my opinion. the datestipulated to was the result of an inadvertent error, and I hereby conform thestipulation to the evidence before me.547III. THE AI.I.EGED UNFAIR LABOR PRACTICEA. The Formation and Business of Nelson ElectricGary Nelson was for many years and, since at least June12, 1974, an electrical worker-a journeyman-wireman--and a member of the Union. When Gary determined tocommence his own business, he faced two difficulties: (1)the Union's collective-bargaining agreement prohibited anyowner from working with the tools of the trade;' and (2) theUnion's constitution prohibited any employer in the electri-cal contracting industry from maintaining active member-ship in the Union. Both would, Gary thought, result in aloss of his pension and fringe benefits. On or about June 12.1974, he discussed these matters with Ivan Johnson, thenbusiness manager of the Union. Johnson advised that Nel-son's wife, Louella, should be the sole owner of the newbusiness. Then Gary could work with his tools, there beingno contractual provision to prohibit such conduct, andcould continue his full membership in the Union. becausehe was to be treated only as an employee and not as anowner. On the same day, Gary was "referred" by the Unionto the new firm, Nelson Electric.' Additional employeeswere referred by the Union to Nelson Electric on July 31and September 5, 1974, although there seems to have beenon those dates no collective-bargaining agreement in effectwhich required that Nelson Electric obtain its employeesthrough the Union.In any event, after Robert M. Rude, the Union's newbusiness manager, took office in July 1974, he apparentlyfelt uneasy about his predecessor's advice to Nelson.' As aresult, he wrote to a vice president of the InternationalBrotherhood of Electrical Workers as follows:On or about June 12, 1974, Ivan Johnson, our for-mer Business Manager, called your office for informa-tion concerning brother Gary Nelson. In order forGary to avoid the clause in our contract dealing with acontractor not working with his tools, he put the busi-ness in his wife's name and then was referred out towork for Nelson Electric (his wife's company).Gary was successful in obtaining several small com-mercial jobs and completing them. Since that time hehas not had another contract and is now employed byInternational Harvester Company as a maintenanceelectrician. My question is that: was he legally able to'Art. III. sec. 5. of the 1976-78 agreement provides. in part, as follows:"No individual connected with any employing concern as Owner.Manager, Superintendent. Partner. Officer, or member of a Board ofDirectors, shall perform any manual electncal work."sArt. II. sec. I. of the 1976 78 collective-bargaining agreement providesthat: "The Union shall be the sole and exclusive source of referrals of appli-cants for employment." Although the agreement in effect on June 12. 1974.was not introduced in evidence. there was testimony. which I credit. that the1976-78 agreement did not reflect a substantial change from prior agree-ments. and some of the old provisions were maintained.I Rude may have been troubled by the following language of art. Ill of thesame agreement. Sec. 4 provides: "Certain qualifications, knowledge. experi-ence. and financial responsibility are required of everyone desiring to be anemployer in the Electrical Industry. Therefore, an employer who contractsfor electrical work is a person, firm. or corporation having these qualifica-tions and maintaining a permanent place of business and a suitable financialstatus to meet payroll requirements and employing not less than one jour-neyman continuously." D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDgo into business this way in the first place, and can henow maintain this business since he is now employedby International Harvester?If the other contractors are made aware of this situ-ation I am sure that they will ask me these questions.and I would like to be in a position to answer themproperly.Thereafter. Rude was advised that the suggested proce-dure was "approved." On January 14. 1975, Louella Nel-son, as "owner" of' Nelson Electric, executed a "Letter ofAssent A." which provides:In signing this letter of assent, the undersigned firmdoes hereby authorize Western Ohio Chapter.N.E.C.A. as its collective bargaining representative forall matters contained in or pertaining to the currentapproved Inside Wireman labor agreement betweenthe Western Ohio Chapter, N.E.C.A. and Local Union669. IBEW. This authorization, in compliance with thecurrent approved labor agreement, shall become effec-tive on the 5th day of December, 1974. It shall remainin effect until terminated by the undersigned employergiving written notice to the Western Ohio Chapter.N.'.C.A. and to the local Union at least one hundredfifty (150) days prior to the then current anniversarydate of the aforementioned approved labor agreement.On the same date, Rude also signed the letter, which wasapproved by the Union's International Office on January23. 1975.' The then-subsisting agreement, which became ef-fective on November , 1974, expired by its terms on Octo-ber 31, 1976. A new agreement took effect on November I.1976. and continued in effect until October 31. 1978.8Nelson Electric transacted its business, apparently with-out incident, throughout the remainder of 1975 and theyear 1976. Additional referrals of workmen were requestedby Nelson Electric in February, August, November. andDecember 1975 and September 1976. and employees werereferred by the Union pursuant to those requests and hiredby Nelson Electric. In accordance with the 1976-78 collec-tive-bargaining agreement, Nelson Electric was required tosubmit monthly payroll reports for the purpose of comput-ing and forwarding contributions to the National ElectricalBenefit Fund and the Union's Joint Apprentice and Train-ing Trust Fund. Pension Fund and Health & WelfareFund. Nelson Electric submitted reports, all signed byLouella Nelson. for the months of November 1976 throughFebruary 1977, only one of which reflected that it trans-acted any business. The report for January 19774 listed twoemployees for whom cortributions were made: one wasI he custom and practice has been that a letter of assent need be signedolis once, upon agreeing to a contract for the first time. If a companymerged into another company and transacted business under a new name,the nion epected that a new letter would be signed.I At the time of the hearing herein. the nion and NECA were negotiatingthe terms and provisions of a new agreement to become effective on Novem-her i. 1978.L.ouella Nelson testified that the report tbr January 1977, which wasmailed hb her on ehruary 13. 1977. was erroneous because the work hadactluall? been performed in December 1976.Gary Nelson:°the other was Harold Browning, who hadoriginally been referred by the Union to Nelson Electric onAugust 20. 1975. and hired on August 21, 1975. The reportshowed amounts of gross wages paid and rates of contribu-tions which conformed in almost all respects with the wageand fringe benefit contribution rates provided for in the1976 78 collective-bargaining agreement."In early February 1977, Union Business Manager Rudebecame concerned that Gary Nelson had failed to pay hisdues for 4 months. Under the Union's constitution, if amember is 3 months behind in his dues payments, he nolonger is eligible to receive union benefits and is considerednot to be in good standing; if he is 6 months in arrears, heis automatically expelled from membership. As a result,Rude met with Bill Crews, the Union's International Repre-sentative, and Gary and Louella Nelson at the Nelsonhome in an effort to persuade Gary to pay his dues, toreturn to good standing, and to remain a member of theUnion. Gary expressed his reluctance to do so because hewas not sure what benefit there was in his union member-ship. Hie told Rude and the International Representativethat he would think about it.In the middle of February 1977. Rude had a further con-versation with Gary' Nelson at the union office. Nelsonstated that Rude had not demonstrated that union member-ship was any benefit to him and that he would have to thinkabout remaining in the Union. Nelson further stated thatbusiness was very bad, that he did not think he could makeit as a union contractor, and that the only way he couldremain in business was to go "non-union." Rude suggestedthat if business was that bad perhaps Nelson "could justkind of put the business in limbo for a while," but Garyindicated that he would probably stay in business and thathe would just have to decide what to do.'2Shortly thereafter, on February 24, 1977, Louella Nelson(on Nelson Electric stationery) wrote to Rude, as follows:0' The payroll report recites, in part: "No unincorporated proprietor, part-ner. or corporate officer ...is included" in the statement of hours workedand wages earned of all employees subject to employer contributions.I The contract provided for a journey men's wage rate during the periodfrom Nosember I, 1976, to May 2, 1977. of$ 10.09 per hour. Gary worked 40hours and received gross wages of 403.60: Browning worked 15 hours andreceived gross wages of S151.35. The gross wages conform with the hourlyrate. One percent of the total gross wages was paid to the Benefit Fund, S.45per hour was paid to the Health & Welfare Fund. and 5.70 cents per hourwas paid to the Pension Fund. These amounts comply with art. III, sec. 12,and art. IV, sec. 5. 8. and 9. of the 1976-78 agreement. Although the agree-ment (art. V, sec. 9) provided that .04 per hour must be contributed to theApprentice Fund, Nelson Electric contributed only S.02 per hour. The dis-crepancy may have been caused by the fact that the report form, revised in1973, provides that the contribution rate is 5.02 per hour. The figures forcomputation of contributions to the Pension and Health & Welfare Fundsare not printed on the report form. I do not believe that the foregoing dis-crepancy is significant, in light of the compliance by Nelson Electric with theprincipal terms of the 1976-78 agreement and the undisputed fact that Nel-son Electric sought to terminate that agreement after it became effective.Finally., I note that amounts were reported and paid to the Union as assess-ments. $4.54 for Browning and $12.11 for Gary. a total of S16.65. Thoseamounts represented precisely 3 percent of their gross earnings. In the lightof testimony that the report form provides for dues checkoffs and the con-tractual provision (art. 11I, sec. 13) stating that working dues shall be on a"payroll deduction basis' and shall he submitted with Benefit Fund contri-hutions, I find that such amounts were submitted in accordance with duescheckoffs signed pursuant to the 1976-78 agreement.,i Neither Gary nor Louella Nelson. both of whom testified, denied thesubstance of these conversations.548 NELSON ELECTRICDear Bob:This letter is to give formal notice that Nelson Electricowned by L. M. Nelson will be terminating the agree-ment with Local 669 I.B.E.W.Thanks, sincerely, Bob for all the help you've given us.The Union immediately filed a grievance with a labor-management committee about the alleged unlawful use ofthe Union's referral system and nonpayment of fringe bene-fit contributions. Although there was some record evidencethat Nelson Electric was found to be in violation of thereferral procedure, the grievance has been held in abeyancepending the outcome of the instant proceeding.'3Since February 24, 1977, Nelson Electric has not com-plied with the terms and provisions of its collective-bargain-ing agreement in any respect. However, electrical contract-ing jobs have been undertaken by the other Respondentsherein, Gary C. Nelson Electric and Gary C. Nelson. Inc.B. The Formation and Business of Garo C. Nelson Electricand Ga'C. Nelson, Inc.When Nelson Electric commenced operations, LouellaNelson, who had no prior experience in running an electri-cal contracting business and was not a qualified electrician.remained at home and handled no more than the nominalduties of an office clerical: she prepared checks and signedmany of them, she prepared the payroll, she kept the booksand paid taxes. and she ordered supplies which were basedon the bids for jobs prepared by her husband or which wererequested by the workmen on the job. She also signed mostof the referral cards forwarded by the Union pursuant tothe referral procedure provided for in the collective-bar-gaining agreement.Gary Nelson, who had been a qualified electrician, de-cided which jobs to bid on. He determined what the bid wasto be and what manpower was required in order to com-plete the jobs: and he supervised the work once the jobshad commenced. Thus, it was his bids that determined thenumber of electricians that had to be hired, and the referralprocedures of the collective-bargaining agreement deter-mined who were the electricians who were to be hired. Onthe job Gary directed the other employees in their day-to-day work, determined when the work was completed. anddetermined when employees were to be terminated or laidoff as a result of the completion of the work.Because of the nature of the electrical contracting busi-ness, Nelson Electric required no great capital investmentand, indeed. there was no initial capital invested. All thatwas required was the barest essentials, namely, screwdriv-ers, benders, and some other small tools of the trade. Inorder to get to the job, however, transportation was re-quired. Gary Nelson's truck was used.In the winter of 1976-77. Garb was employed by Interna-tional Harvester, but in December 1976 or January 1977.he worked 40 hours at one of the jobs of Nelson Electric." Respondents have not argued that the issues raised herein should bedeferred fr resolution pursuant to the polic) epressed in Coll'er InrulatedWire, 4 Gul0and Wesiern Svrstem Co. 192 NI.RB 837 (1971). Even if sucha contention had been made, I would have rejected it. inasmuch as the unfairlabor practice alleged herein strikes at the heart of the collective-bargainingprocess Helvetia Sugar Cpertie, Inr'. 234 NLRB 638 (1978).Long prior to Louella's notice to the Union that NelsonElectric was terminating its collective-bargaining agree-ment, prior to Rude's attempt to persuade Gary to main-tain his union membership, and prior to Gary's announce-ment that he was thinking of going nonunion, Gary hadalready reached his decision. In late December 1976 or ear-ly January 1977. he bid for a subcontractingjob to finish allelectrical work at Long John Silver's Seafood Shoppe inSpringfield, Ohio, for the sum of $12,000. He was awardeda contract on January 5, 1977, under the name of Gary C.Nelson Electric, doing business at the Nelson home. Thiscompany continued to operate in March, April, and May,1977. using the same equipment as was formerly used byNelson Electric. Louella Nelson apparently did not partici-pate in the business affairs of Gary C. Nelson Electric, ex-cept that she signed checks in payment of the liabilities ofthe new company. which continued to maintain the verysame bank account of Nelson Electric, with no change oftrade name.On April 23. 1977, the Nelsons signed a certificate ofincorporation of Gary C. Nelson, Inc., which was filed onMay 3, 1977, and became effective on May 5. 1977. GaryNelson was president and treasurer; Louella Nelson, secre-tary. Louella continued to sign checks on the very samebank account maintained in the name of Nelson Electric.Essentially the same type of journeyman tools, or perhapseven the very same tools, continued to be used by the cor-poration.'4 which added to its vehicles a van owned byGary Nelson, which he acquired after Nelson Electric hadceased doing business under that name. The corporationalso used the same truck (owned by Gary Nelson) as hadbeen used by Nelson Electric and Gary C. Nelson Electric.However, the truck was now formally leased from GaryNelson to the corporation for $150.00 per month.Gary Nelson still determined which bids to make and, aspart of the bidding process, how many and which employ-ees to hire. Bill Flaker and Mike Derden, two employees ofGary' C. Nelson. Inc., were previously employed by Gary C.Nelson Electric. Interestingly, when Gary' Nelson success-fully bid for jobs both before and after the corporation wasformed, the contractor submitted to him contracts with thewords "Nelson Electric" typed in, to which Gary Nelsoninserted in his own hand "Gary" before the names and"Inc." after them. As a result, many subcontracts in 1977and 1978 are approved in the names of"Gary Nelson Elec-tric, Inc." and "Gary C. Nelson Electric, Inc."--yet othernames used by Gary to conduct his electrical contractingbusiness.Finally', the original bank account maintained by NelsonElectric has never been closed, and the cash assets of thethree Respondents have been completely commingled.5In4 .ouella Nelson testified that Gar) C. Nelson, Inc.. "probably" used thesame tools as did the two other firms: Gary Nelson testified it did not. Inlight of the fact that the Respondents had little investment in capital orworking assets. as well as the testimony of Louella that the tools wore outafter 2 ears. the above finding is of little moment.5 Gary Nelson testified that the only reason the account as not closedwas that In early 1977 Nelson Electric had a large supply of unused checksand the hank manager ad ised Gar to continue using them. Since the cashassets of Nelson Electric were used to pay the expenses and obligations ofGary C. Nelson Electric and Gar) C. Nelson. Inc., Gar', Nelson's explana-tion is immaterial to the issues herein.549 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDor about May 1977. the name of the account was changedfrom "Nelson Electric" to "Gary C. Nelson, Inc." Other-wise, the account still bears the same number. Both Garyand Louella Nelson were and still are authorized signato-ries. Both Gary Nelson and Louella Nelson signed checksfor and on behalf of Nelson Electric in 1976 and bothsigned and still continue to sign checks on the same accountin payment of the obligations of all three Respondents. InMarch 1977, 3 months after Nelson Electric allegedly ter-minated its operations, Gary issued a check to CalvinBeard, a former employee of Nelson Electric. No explana-tion was given for the issuance of this check. Another checkwas issued for liability insurance, despite the fact that Nel-son Electric was out of business.In April 1977, $1,500 was paid for electrical supplies;checks were also issued to the Bureau of Motor Vehicles forlicenses on a car and a truck and to Mike Derden andWilliam Flaker, both laborers, although Louella did notknow what services they performed and Gary never testi-fied with respect thereto. Checks were also issued to pay forelectrical supplies. Again, Louella's knowledge of the pur-pose of the payments was lacking; Gary did not testify.Checks were also drawn from the business account to payfor the Nelsons' personal expenses. I intfer and find that theNelson Electric account was used to pay for the businessexpenses of Gary C. Nelson Electric and Gary C. Nelson,Inc.C. Respondents' Jurisdictional ContentionsRespondents impliedly argue'6that Nelson Electric is notsubject to the Board's jurisdiction because Nelson Electric,by signing Letter of Assent A, authorized NECA as itscollective-bargaining representative only "for all matterscontained in or pertaining to the current approved [empha-sis supplied]" collective-bargaining agreement. Since thethen-current agreement expired on October 31, 1976, theargument continues, Nelson Electric did not grant any au-thority to NECA to bargain for it after that date, is not amember of nor a party to a multiemployer unit after thatdate, and does not meet the standards necessary to assertjurisdiction, since jurisdiction may be asserted only throughthe NECA and not Nelson Electric." Respondents directlyargue that, because Nelson Electric did not authorizeNECA to bargain for it collectively except for matters con-tained in the then-current agreement, it is not bound by theterms of any agreement after October 31, 1976. and thushad no responsibility to recognize the Union after that date.Thus, as a substantive matter, Respondents argue that theydid not violate the Act in the respects alleged.General Counsel counters by citing Central New MexicoChapter, National Electrical Contractors Association. Inc., etal., 152 NLRB 1604 (1965), arguing that a letter similar tothat signed by Louella did not limit the association's au-thority to represent a contractor to the specific agreementthen in effect. In Central New Mexico, a representation pe-'" This argument is not fully set forth by Respondents in their brief. How-ever. their answer as amended denies that Nelson Electric was a member ofNECA or authorized NECA to act on Respondents' behalf except for thethen-current agreement.? The complaint does not allege that Nelson Electric alone transacts suffi-cient business to meet the Board's jurisdictional yardsticks.tition was treated as a petition for clarification as to thescope of the multiemployer unit represented by the Chap-ter. an association of employers in the electrical industry.Among the issues was whether certain employers should beincluded in a multiemployer unit because they signed a Let-ter of Assent A, in which they agreed to adhere to theprovisions of the bargaining agreement, and further:In signing this Letter of Assent the undersigned firmdoes hereby authorize the ... Chapter ... as its collec-tive bargaining representative for all matters containedin this agreement or pertaining to this agreement. Thisauthorization to the ... Chapter ..., shall remain ineffect until terminated by written notice to the partiesto the aforementioned agreement 30 days prior to thenotification date provided for therein. (152 NLRB at1606)The Chapter contended that individual firms conferredupon it the limited authority to represent signatories to Let-ters of Assent-A in matters relating only to the specificagreement referred to in the letters. The Board held, at 152NLRB 1606-1607, "Such an interpretation renders nuga-tory the above-quoted language contained in the letter ofassent pertaining to the termination of the Chapter's bar-gaining authority, the clear meaning of which is to continuethe authority reposing in the Chapter to represent a signa-tory unless such authority is expressly withdrawn 30 daysprior to commencement of the negotiation period providedby the basic agreement."I fail to see the difference between the language "thisagreement" in Central New Mexico and "the current ap-proved labor agreement" in the letter signed by LouellaNelson. Both phrases refer to a specific agreement then ineffect: yet, in Central New Mexico, the language was suffi-cient to bind signatories not only to "this agreement" butalso to all future agreements entered into by the Chapter.'sClearly, to adopt Respondents' argument herein would ren-der meaningless the provision requiring Nelson Electric togive 150 days' notice in order to terminate the authority itgranted to NECA. Indeed, it was the continuing authorityto negotiate, which was granted to NECA and which hasnever been terminated, which is critical-not the adoptionof te terms of a specific agreement. H.S. Brooks Electric,Inc.. el al.. 233 NLRB 889 (1977).Of course, it may be said with some justification thatNelson Electric never agreed in haec verba, as did the signa-tories in Central New Mexico. to adhere to the provisions ofthe bargaining agreement. Possibly this might constitute abarrier to General Counsel's case, because the collective-bargaining agreement herein specifically states, "It shallalso apply to all firms who sign a Letter of Assent to behound by this agreement lemphasis supplied]." But if thatwere not the intent of the Letter of Assent-A, that is, tobind employers to an agreement by their granting authorityto a multiemployer association to represent them in collec-tive bargaining, then the entire letter is a meaningless pieceof paper.'' See also Northern Nevada Chapter, National Electrical Contractors Asso-ciaton, et at., 131 NLRB 550 (1961).550 NELSON ELTo the contrary, it was meaningful to the parties to thatdocument. Nelson Electric took advantage of the applicable1974-76 agreement and has openly conceded that it wasbound thereunder. After the agreement's expiration, on Oc-tober 31, 1976, it continued to employ workmen whom theUnion had originally referred to it. It paid them the wagesrequired under the then-existing 1976 78 agreement andmade contributions to fringe benefit funds on their behalf.Nelson Electric clearly held itself out to be bound under theagreement, which could have been brought about solely byits execution of the letter of assent and its understandingthat NECA's authority to contract for it continued. J.D.Industrial Insulation Company, Inc., 234 NLRB 163 (1978);Vin James Plastering Company, 226 NLRB 125 (1976); Lo-cal Union 24, International Brotherhood of Electrical Work-ers, AFL-CIO v. Wmin. C. Bloom & Co., 242 F.Supp. 421(D.C.Md.. 1965).For the foregoing reasons, Nelson Electric had autho-rized NECA to act for it in collective-bargaining negotia-tions, and such authority did not terminate at the end of thethen-current labor agreement but, instead, continued untilsuch time as proper notice was given. No notice has beengiven. Under Central New Mexico, Nelson Electric was, atall times relevant, a member of the multiemployer unit rep-resented by NECA.'9 Since NECA, by stipulation of theparties, meets the Board's criteria for asserting jurisdiction,it is appropriate to assert jurisdiction over each of its mem-bers and those employers, including Nelson Electric. whohave authorized it to act on their behalf.Of course, that does not end matters, for neither Gary C.Nelson Electric nor Gary C. Nelson, Inc., signed any docu-ment authorizing NECA to act for them. If, however, theyare alter egos of Nelson Electric, they are bound by thesame agreement which is binding upon Nelson Electric andH" It may be argued that Earl Gordon d/b/a Gordon Electric Company, 123NLRB 862 (1959), is contrary authority. There, an individual signed a pre-signed collective-bargaining agreement under which he agreed to be boundnot only for the terms thereof but for any succeeding agreement entered intobetween the same parties, the union and a chapter of National ElectricalContractors Association. He also signed a form captioned "INDIVIDUAL MEM-BERS SIGNINO UNION AGREEMENT whereby he authorized the chapter to actas his collective-bargaining agent until such time as he gave timely notice torevoke the authorization. The Board held that he had not indicated an un-equivocal intent to be bound in collective-bargaining by group rather thanindividual action. Gordon Electric was cited with approval in Marble Polish-ers. Machine Operators and Helpers. Local No 121, AFL-CIO (Miami Mar-ble & Tile Company, 132 NLRB 844, 845. fn. I 1(961). the Board noting thatthere it "concluded that the mere fact that an employer signs an area agree-ment previously negotiated by an employer association. is not sufficient toestablish an unequivocal intent to be bound in collective bargaining bygroup rather than individual action. Gordon Electric involved one proposi-tion only: a determination of what consitutes evidence of unequivocal intentto he bound in collective bargaining by group rather than by individualaction." Most recently, Gordon Electric was cited in Phoenix Air Condition-ing, Inc.. 231 NLRB 341 (1977), as support for the proposition that a compa-ny's mere adoption of an area agreement in the negotiation of which it didnot participate falls short of making that company a part of a multiemployerbargaining unit.Neither Gordon Electric nor Miami Marble were cited in Central NewMexico. The language of the Letter of Assent-A, in my opinion, evidencesan unequivocal intent to bind Nelson Electric to NECA group bargaining,rather than an intent to be bound by individual bargaining. The letter doesnot simply adopt the current collective-bargaining agreement; instead, it au-thorizes NECA to act as its collective-bargaining representative. Accord-ingly, I find that the rationale of Gordon Electric and the other decisionscited above do not support a finding contrary to Central New Mexico. H.S.Brooks Electric, Inc., supra; Wayne Electric Inc., 226 NLRB 409 (1976).551equally subject to the jurisdiction of the Act. H.S. BrooksElectric, Inc., supra.D. The Alter Ego ContentionsI conclude that Nelson Electric was "owned" by LouellaNelson only as a fiction to permit her husband (a) to avoidand evade the contractual prohibition of an owner workingwith the tools of the trade and (b) to maintain the contin-ued benefits of his union membership and coverage underthe Union's pension and health and welfare plans.2Thus,as a practical matter, Nelson Electric was Gary's firm. Heran it: he obtained its business; he determined through thebidding process how many employees were to be hired; hesupervised and directed the work; he started and finishedeach job. Louella's functions were devoted solely to book-keeping and some minor administrative functions. In thisregard, her signing of the referral slips forwarded from theunion hiring hall is not, as contended by Respondents, theact of hiring, nor is her sending a slip to the Union notifyingit that a job was finished the act of firing. Hiring of employ-ees occurred as a result of Gary Nelson's bidding specifica-tions; firing, because Gary Nelson determined that the jobhad been finished. It was thus Gary, and not Louella. whohired and fired.When Gary C. Nelson Electric commenced doing busi-ness in late December 1976, it was obviously the result ofGary's determination that it was better to go "non-union,"as he threatened to do 2 months later, when the Union,then without any knowledge of the existence of Gary C.Nelson Electric, was attempting to convince him to retainhis union membership. In February 1977, the repudiationof the collective-bargaining agreement and the Union as thecollective-bargaining representative was a fait accompli.Gary C. Nelson Electric continued to operate until at orabout the time the incorporation of Gary C. Nelson, Inc.,was formalized in May 1977. Even during this period,Louella. although allegedly not a proprietor of the new en-tity. continued to write checks on the Nelson Electric ac-count, as she had in the past, covering the debts and obliga-tions of Nelson Electric, her family expenses, and, ofutmost significance, the then-current operating expenses ofGary C. Nelson Electric.The changeover from Gary C. Nelson Electric to Gary C.Nelson, Inc.., was more a matter of form than of substance.Louella continued as the secretary and checkwriter; Garycontinued to control all pertinent functions of running thebusiness entity and controlling its day-to-day administra-tion, including labor relations, just as he had done in theother businesses which he operated since 1975. Not only20 Contrary to Respondents' contentions that the Nelsons were misled intobinding themselves to agreements that they did not desire, it is clear that theNelsons sought the very result about which they now complain. Indeed, inthe letter Louella Nelson wrote to the Union purporting to terminate thethen-existing agreement, she thanked the Union's business manager for hishelp. The "help" could be nothing other than the Union's advice and assist-ance in insuring that Gary Nelson could be an owner of an electrical con-tracting company while giving the appearance that he was only an employeeand thus retaining all of his employee's benefits. Louella Nelson confirmedthat Nelson Electnc was put in her name because: "It was against the unionrules. my husband could not be the owner of the company and be an em-ployee of the company. [I did it] for him to keep his union membership." TheNelsons should not now be heard to complain about the Union's conduct. DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the internal structure the same; it also appeared thesame to the contractors for whom Gary Nelson was per-forming electrical contracts, who continued to refer toGary's firm as either "Nelson Electric" or "Gary C. NelsonElectric."The law relating to a finding of an alter ego relationshiphas been enunciated in numerous Board Decisions. In par-ticular, in Crawford Door Sales Company, Inc., and CordesDoor Company, Inc., 226 NLRB 1144 (1976), the Boardfound an alter ego status where "the two enterprises have'substantially identical' management, business purpose, op-eration, equipment, customers, and supervision, as well asownership." Little would be served by reviewing the factsset forth above-clearly, it cannot be argued that the truemanagement, business purpose, operation, and supervisionwere in all material senses only substantially identical-they were identical. It may be argued that the duties ofLouella lessened over the course of time. Realistically, how-ever, she made too much of her duties in the first place. Herrelinquishment of some nominal bookkeeping functions didnot materially alter the identity of the operations of NelsonElectric, Gary C. Nelson Electric, and Gary C. Nelson, Inc.In the electrical contracting industry, the tools are mini-mal. As Louella testified, Nelson Electric was started withthe "barest essentials." Gary C. Nelson Electric continuedwith those same "barest essentials." The "barest essentials"may also have been utilized by Gary C. Nelson, Inc. Theprincipal or, at least, the most costly equipment used byNelson Electric was Gary's truck. That was used by the twoother companies. The only change was that when the truckwas used by Gary C. Nelson, Inc., a lease was prepared,requiring the payment by the corporation to Gary of $150per month. Whether the truck was leased or loaned doesnot alter the fact that Gary C. Nelson, Inc., continued touse the same truck which was an integral asset of the twoearlier proprietorships. As a consequence, the equipmentutilized by all three entities was substantially identical.There was no evidence elicited by any party of the iden-tity of the customers of Nelson Electric. The two otherfirms subcontracted for the Brell Corporation. Their cus-tomers were therefore identical. Assuming that NelsonElectric also subcontracted for Brell, the customers of allthree would be identical. But even if the customers were notidentical, that would not be fatal. In this industry, jobs areoften small; business is obtained catch-as-catch-can. Itwould be most unusual if all of the customers were identi-cal. In light of this fact, I do not believe that the GeneralCounsel's failure to prove that the customers of all threefirms were the same is critical to my finding of alter ego.Finally, almost enough has been said about the owner-ship of the three Respondents. The record is replete withstatements of both Louella Nelson and Robert Rude attest-ing that Louella was the sole owner of Nelson Electric.However, many factors temper that ultimate legal conclu-sion of ownership. Gary, not Louella, desired to go intobusiness. It was Gary, not Louella, who requested the ad-vice of Ivan Johnson, then the union business manager, onhow to maintain his union card and benefits, to continueworking with the tools of the trade, and to "own" a com-pany. It was Gary, not Louella, who received the advicethat Louella should be the sole owner of the new enterpriseand who insured that such advice was followed.Further, it was Gary who transacted all the materialbusiness of Nelson Electric-he hired, fired, supervised, di-rected work, bid on jobs, ordered material for purchase andinsured that the work was done. It was, in reality and butfor the sham of Louella's ownership, which Gary had uti-lized in order to evade the contractual and union constitu-tional bar against his being an owner, his own company. Inso finding, I discredit Louella's testimony to the contrary.She appeared to me to be evasive, hedging her answerswhen she could have easily and forthrightly answered ques-tions directly, without "probably's" and "maybe's" andwithout hesitation. Obviously, she was attempting as bestshe could to protect and conceal her husband's involvementin Nelson Electric: but glimmers of truth shone through.On numerous occasions, she kept referring to Nelson Elec-tric as "we": thus, Nelson Electric commenced business on"the date that we signed the contract with the union"; "Thebarest essential is what our company had"; "We were los-ing money"; "we didn't purchase any material...."; "wejust sort of fizzed out." The record makes clear that "we"meant both Louella and her husband. Indeed, the assets ofNelson Electric were used to pay for not only the debts andobligations of that company but also those of Gary C. Nel-son Electric and Gary C. Nelson, Inc., and of the Nelsonsfor their personal expenses. When Nelson Electric requiredadditional monies, both Gary and Louella secured a bankloan. Respondents' evidence, at best, demonstrates that thethree enterprises were a family business, the only changefrom one to another being a change of name and possibly ashuffling of ownership interest. I find in these circumstancesthat Gary C. Nelson Electric and Gary C. Nelson, Inc.. arealter egos of Nelson Electric and that the three entities con-stitute a single integrated enterprise.2sE. The Alleged Violation of Section 8(a)(5) and (1) of theActAs found above, Gary Nelson apparently found onerousthe terms of the collective-bargaining agreement underwhich Nelson Electric was bound. He threatened to go"non-union" in February 1977. Even prior thereto, he hadalready commenced doing business under a new name sole-ly, I find, for the purpose of avoiding the union agreementlater.Nelson Electric attempted to terminate its agreementwith the Union by letter, dated February 24, 1977, morethan a year and one-half before the expiration date of theagreement and the date when effective notice of termina-tion of the agreement could have been given by NECA.Because the notice was clearly untimely, Nelson Electricviolated Section 8(a)(5) and (1) of the Act by its attempt toterminate the collective-bargaining agreement and subse-quent repudiation of the Union as bargaining representa-tive and refusal to honor the agreement. Phoenix Air Condi-tioning, Inc., supra; H.S. Brooks Electric, supra; J.D.Lunsford Plumbing Heating and Air Conditioning, Inc., 237NLRB 128 (1978); Frank Naccarato, A Sole Proprietor,d/b/a Naccarato Construction Company, et al., 233 NLRB21 See Sturdevanr Sheet Metal & Roofing Co., Inc., and Orion Trading Com-pam, Inc. d/h/a Surdevant Roofing Compan., 238 NLRB 286 (1978).552 NELSON ELECTRIC1394 (1977); Edward E. Schultz d/b/a Schultz Painting &Decorating Co., 202 NLRB 111 (1973).Because Gary C. Nelson Electric and Gary C. Nelson.Inc.. are alter egos of Nelson Electric, and because theyhave engaged in the same repudiation of the Union andrefusal to honor the agreement, they too have violated Sec-tion 8(a)(5) and (1) of the Act. Appalachian Construction,Inc., 235 NLRB 685 (1978);: Ski Craft Sales Corp., et al.,237 NLRB 170 (1978): Marquis Printing Corporation andMutual Lithograph Company, 213 NLRB 394 (1974).IV. THE EFFECT OF THE UNFAIR I.ABOR PRACTICE UPONCOMMERCEThe activities of Nelson Electric. Gary C. Nelson Elec-tric, and Gary C. Nelson, Inc., occurring in connection withthe operation of Nelson Electric, Gary C. Nelson Electric,Gary C. Nelson, Inc., and NECA. described in section III.above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAWI. Nelson Electric. Gary C. Nelson Electric, and Gary C.Nelson Inc., and each of them, are employers within themeaning of Section 2(2) of the Act.2. Gary' C. Nelson Electric and Gary C. Nelson, Inc.. arethe alter egos of Nelson Electric and of one another.3. The Union is a labor organization within the meaningof the Act.4. All journeymen, wiremen, apprentices, and foremenof members of the National Electrical Contractors Associ-ation, Western Ohio Chapter. and of the employers whohave authorized said Association to bargain for them, in-cluding Nelson Electric and its alter egos, Gary C. NelsonElectric and Gary C. Nelson, Inc., engaged in electricalcontracting, but excluding all office clerical employees andprofessional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5. At all times since November 1, 1974, the Union hasbeen, and now is, the exclusive representative of all theemployees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Section 9(c)of the Act.6. By refusing on and after February 24. 1977, to ac-knowledge that they were bound by the terms of the collec-tive-bargaining agreement negotiated between the Unionand the Association, and by repudiating the Union as col-lective-bargaining representative of their employees inJanuary 1977, Nelson Electric and its alter egos, Gary C.Nelson Electric and Gary C. Nelson, Inc.. have engaged inand are engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Nelson Electric, Gary C. Nelson Elec-tric, and Gary C. Nelson, Inc., engaged in certain unfairlabor practices, I shall recommend that they be ordered tocease and desist therefrom and that they take affirmativeaction to effectuate the policies of the Act. With respect tothe latter. Nelson Electric, Gary C. Nelson Electric, andGary C. Nelson, Inc.. shall be ordered to recognize andbargain with the Union as the representative of all theiremployees in the appropriate unit, to give retroactive effectto the collective-bargaining agreement between the Unionand NECA, to give prospective effect to the collective-bar-gaining agreement between the Union and the Associationuntil they shall have given proper notice to terminate theirauthorization to NECA to act as their collective-bargainingagent pursuant to its terms and then to the expiration ofsaid agreement, to make whole their employees for anylosses sustained by them by the failure to honor the termsand conditions of the collective-bargaining agreement, andto make whole the various fringe benefit funds for any con-tributions required to be paid under the terms and provi-sions of the collective-bargaining agreement. In addition, Ishall recommend a broad cease-and-desist provision order-ing Respondents to cease and desist from "in any othermanner" interfering with, restraining, or coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act. Edward J. White, Inc., 237 NLRB 1020 (1978).Interest on all amounts which are determined to be due andowed hereunder shall be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962), enforcement denied on different grounds 322 F.2d913 (9th Cir. 1963).Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent. Nelson Electric, and its alter egos, GaryC. Nelson Electric and Gary C. Nelson, Inc., Mechanics-burg, Ohio, their officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive representative of their employees in the fol-lowing appropriate unit:All journeymen. wiremen, apprentices and foremen ofmembers of the National Electrical Contractors Asso-ciation, Western Ohio Chapter, and of the employerswho have authorized this Association to bargain forthem. engaged in electrical contracting, but excluding22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall office clerical employees and professional employ-ees, guards and supervisors as defined in the Act.(b) Refusing to acknowledge that they are bound by theterms of the collective-bargaining agreement executed bythe Union and NECA, effective on November 1, 1976,which agreement is effective by its terms until October 31,1978, and any subsequent agreement between the same par-ties until the expiration date of such subsequent agreement,during the term of which they shall have given timely writ-ten notice to terminate their authority to the Association toact on their behalf in collective-bargaining negotiations.(c) Repudiating their obligations under the said agree-ment entered into between the Association and the Union,and any future agreements which are binding upon them,and refusing to comply with the terms and conditionsthereof.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of any right guaranteedthem by Section 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the purposes of the Act:(a) Bargain collectively with the Union by acknowledg-ing that they are bound by the terms of the collective-bar-gaining agreement executed by the Union and NECA on orabout November 1, 1976, which agreement is effective byits terms until October 31, 1978, and any subsequent agree-ment between the same parties, until the expiration date ofany later subsisting collective-bargaining agreement, duringthe term of which they shall have given 150 days' notice toNECA that they no longer desire that NECA act for themin collective-bargaining negotiations; recognize and complyretroactively with all terms and provisions of the said agree-ment or agreements; and recognize the Union as the repre-sentative of the employees in the appropriate unit describedabove for the terms of said agreements.(b) Jointly and severally make whole, with interest, theemployees in the bargaining unit heretofore found appro-priate who have received less wages and benefits because ofthe Respondents' illegal refusal to recognize and abide bycontractual terms and conditions and their repudiation ofthe agreement with the Union, by payment of the differencebetween such wages and benefits the employees actuallyreceived and that which each employee would have re-ceived had the Respondents complied with the said agree-ment.(c) Jointly and severally pay to the appropriate funds,with interest, the health and welfare, pension, apprenticetraining, and other contributions required to be paid by thecollective-bargaining agreement or agreements by whichthey are bound.(d) Post at their usual places of business, including anyfacilities at which they conduct their electrical contractingbusiness, copies of the attached notice marked "Appen-dix."23Copies of said notice, to be furnished by the Re-gional Director for Region 8, after being signed by NelsonElectric, Gary C. Nelson Electric, and Gary C. Nelson,Inc., shall be posted by them immediately upon receiptthereof, and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps Nel-son Electric, Gary C. Nelson Electric, and Gary C. Nelson,Inc., have taken to comply herewith.23 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."554